Exhibit 10.36

RENEWAL, EXTENSION AND

MODIFICATION AGREEMENT

This Renewal, Extension and Modification Agreement (this “Modification
Agreement”) is made effective as of December 23, 2011 (the “Effective Date”), by
and among VIEWPOINT BANK, NATIONAL ASSOCIATION (together with its successors and
assigns, “Lender”), and RF MONOLITHICS, INC., a Delaware corporation
(“Grantor/Borrower”).

R E C I T A L S

A. Lender is the holder of that certain Promissory Note (Commercial-Single
Advance) (the “Note”), dated as of April 13, 2009, in the original principal
amount of $900,000, made by Grantor/Borrower to Lender, which Note evidenced a
loan (the “Loan”) made by Lender to Grantor/Borrower. To secure the repayment of
the Note, Grantor/Borrower also executed and delivered a Deed of Trust (the
“Deed of Trust”), dated as of April 13, 2009, recorded April 15, 2009, in/under
Clerk’s File No. 200900107815 in the Real Property Records of Dallas County,
Texas, that granted a lien on the property described in Exhibit A to this
Modification Agreement (the “Property”). As a material inducement to Lender to
make the Loan, Grantor/Borrower also executed and delivered that certain
Commercial Loan Agreement (Commercial-Single Advance) (the “Loan Agreement”),
dated as of April 13, 2009.

B. Lender and Grantor/Borrower have agreed to renew, extend and modify the Note,
the Deed of Trust, the Loan Agreement and all other documents evidencing,
securing or pertaining to the Loan (such documents, together the “Loan
Documents”) as set forth hereinbelow.

AGREEMENTS

NOW, THEREFORE, KNOW ALL PERSONS BY THESE PRESENTS, that for good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged and
confessed, Lender and Grantor/Borrower hereby agree as follows:

1. Note Balance. Prior to or concurrently with the execution of this
Modification Agreement, Grantor/Borrower has or will reduce the outstanding
principal balance of the Note to $745,000.

2. Maturity Date. The Maturity Date of the Note (as such term is used or
referred to in the Note and the other Loan Documents) is changed from April 23,
2014, to December 23, 2021.

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement (12/14/11)

   Page 1



--------------------------------------------------------------------------------

3. Treasury Index Rate. A new definition is added to the Note, which reads as
follows:

Treasury Index Rate: The rate of interest per annum on the five (5) year United
States Treasury Securities on a business day. The Treasury Index Rate shall be
determined by reference to the “Money Rates” section of The Wall Street Journal
as long as the Treasury Index Rate is reported therein. If publication of the
Treasury Index Rate in The Wall Street Journal is discontinued, Lender shall
determine the Treasury Index Rate from other comparable sources. If the Treasury
Index Rate or information establishing the Treasury Index Rate no longer is
available, Lender shall select a comparable index which shall become the
Treasury Index Rate. Lender’s determination of the Treasury Index Rate in the
absence of manifest error shall be conclusive and binding on Borrower.

4. Note Rate. The definition of Note Rate contained in the Note is hereby
modified to read as follows:

Note Rate. “Note Rate” means: (i) during the period beginning on the date of
this Note and ending on December 22, 2011, a per annum rate of the greater of
(x) six and one half percent (6.5%), or (y) the Index Rate on the date in
question plus one percent (1%), but not to exceed the Maximum Lawful Rate;
(ii) during the period beginning on December 23, 2011, and ending on
December 22, 2016, a per annum rate of five and one-half percent (5.50%); and
(iii) during the period beginning on December 23, 2016, and ending on the
Maturity Date, a per annum rate of the greater of (x) five and one half percent
(5.50%), but not to exceed the Maximum Lawful Rate, or (y) the Treasury Index
Rate on the date in question plus two and three-fourths percent (2.75%), but not
to exceed the Maximum Lawful Rate. Notwithstanding the foregoing, if the Note
Rate for any period is limited to the Maximum Lawful Rate, the Note Rate shall
remain at the Maximum Lawful Rate until an amount of interest has accrued on
this Note equal to the amount of interest which could not accrue on this Note
because of the limitation of the Note Rate to the Maximum Lawful Rate.

5. Payment. Section 5 of the Note is hereby modified to read as follows:

5. PAYMENT. The principal of this Note shall be due and payable in one hundred
fifty-one (151) monthly installments of Five Thousand and No/100 Dollars
($5,000.00) per month plus a one hundred fifty-second (152nd) and final
installment in the amount of the entire unpaid principal balance of this Note.
Each installment of principal shall be accompanied by the payment of all accrued
and unpaid interest on the outstanding principal balance of this Note. The first
payment of principal and interest shall be due and payable on May 23, 2009, and
another payment shall be due on the twenty-third (23rd) day of each calendar
month thereafter until December 23, 2021, on which date the entire unpaid
principal balance of this Note, together with all accrued and unpaid interest
and any other charges or fees owed to Lender, shall be due and payable in full.
The monthly principal installments on this Note are based on a fifteen (15) year
amortization of principal. All payments on this Note shall be applied in the
following order of priority: (i) the payment or reimbursement of any reasonable
expenses, costs or obligations (other than the outstanding principal balance
hereof and interest hereon) for which either Borrower shall be obligated or
Lender shall be entitled pursuant to the provisions of this Note or the other
Loan Documents; (ii) the payment of accrued but unpaid interest hereon; and
(iii) the payment of all or any portion of the principal balance hereof then
outstanding hereunder, in the direct order of maturity.

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement (12/14/11)

   Page 2



--------------------------------------------------------------------------------

6. Payment of Fees and Expenses. Grantor/Borrower agrees to pay to Lender or
reimburse Lender for (i) a $10,000 origination fee for the renewal/extension of
the Loan evidenced by this Modification Agreement, (ii) the premium for a T-38
title policy endorsement in connection with the renewal/extension of the Loan
evidenced by this Modification Agreement and any other charges of the title
company in connection with the issuance of such endorsement, (iii) the
reasonable attorneys’ fees and expenses of Lender’s counsel in connection with
the negotiation/preparation of this Modification Agreement, and (iv) other
reasonable expenses incurred by Lender in connection with this Modification
Agreement.

7. Conforming Amendments/Conflicts. Lender and Grantor/Borrower agree that the
Loan Documents are amended hereby wherever necessary to conform to the terms and
conditions contained in this Modification Agreement. In the event of any
conflict or inconsistency between the terms and conditions contained in this
Modification Agreement and the terms and conditions contained in the Loan
Documents, the terms and conditions contained in this Modification Agreement
shall control.

8. Renewal/Extension. Lender and Grantor/Borrower hereby agree that the Note,
the Deed of Trust and the other Loan Documents are renewed and extended by this
Modification Agreement.

9. Reaffirmation. Lender and Grantor/Borrower hereby represent and agree that
there are no oral agreements which modify any of the Loan Documents and that the
Loan Documents, as expressly modified herein, constitute the entire agreement
between Lender and Grantor/Borrower with respect to the Loan. Grantor/Borrower
hereby re-affirms and re-states, as of the date hereof, all covenants,
representations and warranties set forth in any of the Loan Documents, and
Lender and Grantor/Borrower consent to the amendments to the Loan Documents
contained in this Modification Agreement and agree that nothing contained in
this Modification Agreement shall impair or affect Lender’s rights under any of
the Loan Documents. Nothing contained herein shall constitute, and there has not
otherwise occurred, any extinguishment or release of or substitution for the
obligations and agreements of Grantor/Borrower under the Loan Documents, and
nothing herein shall constitute, and there has not otherwise occurred, any
novation with respect to the Note or any of the other Loan Documents. Except as
expressly modified herein, all terms, covenants and provisions of the Loan
Documents shall remain unaltered and in full force and effect as originally
written, and Lender and Grantor/Borrower do hereby expressly ratify and confirm
the Note and the other Loan Documents as modified hereby.

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement (12/14/11)

   Page 3



--------------------------------------------------------------------------------

10. Representations. Grantor/Borrower hereby warrants, represents and certifies
to Lender the following facts, knowing that Lender requires, and is relying
upon, the warranties, representations and certifications contained in this
paragraph as a condition to entering into this Modification Agreement:

(a) No Defenses. As of the date hereof, Grantor/Borrower has no defense, right
of setoff, counterclaim, claim or cause of action of any kind or description
against Lender related to: (i) payment of the principal sum described in the
Note; (ii) payment of interest under the Note; (iii) payment of any other sums
due and payable under the Note or any of the other Loan Documents;
(iv) performance of any obligations under the Loan Documents; or (v) any of
Lender’s acts or omissions with respect to the Property, the Loan Documents or
Lender’s performance under the Loan Documents with respect to the Property. To
the extent Grantor/Borrower now has any defenses, rights of setoff,
counterclaims, claims or causes of action against Lender or the repayment of all
or a portion of the Loan, whether known or unknown, fixed or contingent, the
same are hereby forever irrevocably waived and released in their entireties.

(b) Enforceable Obligations. The Loan Documents executed by Grantor/Borrower are
valid and enforceable against the parties executing the same in accordance with
their respective terms. Lender is not in default, and no event has occurred
which, with the passage of time, giving of notice or both, would constitute a
default by Lender of Lender’s obligations under the terms and provisions of the
Loan Documents.

(c) Strict Performance. Lender’s agreement to modify the Note and the other Loan
Documents, as set forth herein, is without prejudice to Lender’s right at any
time hereafter to exercise any right or remedy conferred upon Lender in the Note
or in any of the other Loan Documents or otherwise available at law or in
equity, and shall not constitute a waiver of Lender’s right to insist upon
strict performance by Grantor/Borrower of Grantor/Borrower’s obligations under
the Note and the other Loan Documents.

11. No Waiver or Implication. This Modification Agreement modifies the Loan
Documents and in no way acts as a release or relinquishment of any lien,
security interest, right, title, privilege or remedy created by any of the Loan
Documents or now or hereafter existing at law or in equity. The liens and
security interests of the Loan Documents securing payment of the Note (as the
Note has been herein modified) are hereby renewed and confirmed by
Grantor/Borrower in all respects and shall continue to be enforceable and shall
remain in full force and effect until the entire principal amount of the Note,
as modified by this Modification Agreement, and all accrued but unpaid interest
thereon, and all other sums secured by the Loan Documents have been fully and
finally paid. Grantor/Borrower hereby agrees that nothing contained herein shall
constitute a waiver by Lender of any default, whether known or unknown, which
may now or hereafter exist under the Note or any of the other Loan Documents.
Grantor/Borrower hereby further agrees that no action, inaction or agreement by
Lender, including, without limitation, any extension, indulgence, waiver,
consent or agreement of modification which may have occurred or been granted or
entered into (or which may be occurring or be granted or entered into hereunder
or otherwise) with respect to nonpayment of the Loan or any portion thereof, or
with respect to matters involving security for the Loan, or with respect to any
other matter relating to the Loan, shall require or imply any future extension,
indulgence, waiver, consent or agreement by Lender. Grantor/Borrower hereby
acknowledges and agrees that Lender has made no agreement, and is in no way
obligated, to grant any future extension, indulgence, waiver or consent or enter
into any further agreement or modification with respect to the Loan or any
matter relating to the Loan.

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement (12/14/11)

   Page 4



--------------------------------------------------------------------------------

12. Additional Documentation. From time to time, Grantor/Borrower shall execute
or procure and deliver to Lender such other and further documentation
evidencing, securing or pertaining to the Loan or the Loan Documents as
reasonably requested by Lender so as to evidence or effect the terms and
provisions hereof. Upon Lender’s request, Grantor/Borrower shall cause to be
delivered to Lender an opinion of counsel, satisfactory to Lender as to form,
substance and rendering attorney, opining as to: (i) the validity and
enforceability of this Modification Agreement and the terms and provisions
hereof and any other agreement executed in connection with the transaction
contemplated thereby; (ii) the authority of Grantor/Borrower to execute, deliver
and perform Grantor/Borrower’s obligations under the Loan Documents, as hereby
modified; and (iii) such other matters reasonably requested by Lender.

13. Authority. Each person executing this Modification Agreement on behalf of
Lender and Grantor/Borrower warrants and represents that the applicable person
has the authority to execute and deliver this Modification Agreement on behalf
of the entity for which such person is executing and delivering this
Modification Agreement and that, upon execution and delivery of this
Modification Agreement by such person, this Modification Agreement will be
binding upon and enforceable against the entity for which such person is
executing and delivering this Modification Agreement.

14. Exhibits. All exhibits to this Modification Agreement are incorporated into
this Modification Agreement by reference for all purposes.

15. Multiple Counterparts/Electronic Execution. This Modification Agreement may
be executed in multiple counterparts, all of which shall constitute one and the
same agreement. It is expressly understood and agreed by all parties hereto that
executed counterparts of this Modification Agreement transmitted by e-mail,
facsimile or other electronic means shall be effective as originals.

16. Binding Effect. This Modification Agreement is binding upon and inures to
the benefit of Lender and Grantor/Borrower and their respective heirs, devisees,
executors, administrators, personal representatives, successors and assigns.

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement (12/14/11)

   Page 5



--------------------------------------------------------------------------------

EXECUTED by Lender and Grantor/Borrower on the date of each party’s
acknowledgment, but dated and made effective for all purposes as of the
Effective Date.

 

LENDER: VIEWPOINT BANK, NATIONAL ASSOCIATION By   /s/ Patrick Burns  

Patrick Burns

Vice President

 

THE STATE OF TEXAS

     §         §   

COUNTY OF COLLIN

     §   

This instrument was acknowledged before me on December         , 2011, by
Patrick Burns, a Vice President of ViewPoint Bank, National Association, on
behalf of said national association.

 

   Notary Public in and for the State of Texas

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement (12/14/11)

   Page 6



--------------------------------------------------------------------------------

EXECUTED by Lender and Grantor/Borrower on the date of each party’s
acknowledgment, but dated and made effective for all purposes as of the
Effective Date.

 

GRANTOR/BORROWER:

RF MONOLITHICS, INC.,

a Delaware corporation

By   /s/ Harley E Barnes III  

Harley E Barnes, III

Chief Financial Officer

 

THE STATE OF                     

     §         §   

COUNTY OF                     

     §   

This instrument was acknowledged before me on                                 ,
2011, by Harley E Barnes, III, Chief Financial Officer of RF Monolithics, Inc.,
a Delaware corporation, on behalf of said corporation.

 

   Notary Public in and for the State of                     

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement (12/14/11)

   Page 7



--------------------------------------------------------------------------------

EXHIBIT A

Legal Description

Lot 1, in Block 1 of R F Monolithics, an addition to the City of Farmers Branch,
Dallas County, Texas, according to the Map or Plat thereof recorded in
Volume 2003125, page 96 of the Plat Records of Dallas County, Texas.

 

ViewPoint Bank/RF Monolithics

Renewal, Extension and Modification Agreement

   Exhibit A